Citation Nr: 1504418	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-10 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE
 
Entitlement to service connection for a right ear hearing loss.  
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1975 to September 1977.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to service connection for bilateral hearing loss and tinnitus.  
 
The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in San Antonio, Texas, in February 2013.  In April 2014, the Board remanded the appeal for further development.  
 
In October 2014, the RO granted entitlement to service connection for a left ear hearing loss and for tinnitus.  Thus, the only issue remaining for consideration is entitlement to service connection for a right ear hearing loss.
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The April 2014 remand directed that the RO schedule the Veteran for a VA audiological examination to determine the nature and etiology of his claimed disorders.  The examiner was requested to render certain opinions, to include addressing whether the Veteran's hearing loss clearly and unmistakably existed prior to service and if so, whether there was clear and unmistakable evidence that the hearing loss was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
 
The Veteran underwent a VA examination in June 2014.  In July 2014, the examiner reviewed the record and provided a medical opinion.  In pertinent part, the examiner stated that the Veteran's preexisting right ear hearing loss was not aggravated beyond normal progression during service and therefore, his current right ear hearing loss was unlikely due to military noise exposure.  
 
On review, the above opinion is inadequate because it did not use the evidentiary standard as directed by the Board.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  Thus, because the standard in Wagner must be applied another opinion is needed.   
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AOJ should return the July 2014 VA opinion for addendum.  The electronic claims folder must be available for review by the examiner.  If the July 2014 VA examiner is unavailable, the requested opinion should be obtained from a similarly qualified VA examiner.  The examiner is requested to again review the evidence and respond to the following:
 
(a)  Did the Veteran's right ear hearing loss clearly and unmistakably (i.e., was it obvious, manifest, undebatable) preexist his period of active service?  
 
The examiner is advised that for VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).  
 
(b)  If a right ear hearing loss clearly and unmistakably preexisted service, is there clear and unmistakable evidence that the right ear hearing loss was NOT aggravated by service, either because there was no disability during service or because any increase in disability was due to the natural progress of the preexisting condition?
 
(c)  If you conclude that the right ear hearing loss did NOT clearly and unmistakably preexist service, is it as likely as not (probability 50 percent or more) that any current right ear hearing loss is directly related to any complaints noted during any service, that is whether the current right ear hearing loss began during service or within the one year period following service.  
 
A complete detailed rationale is requested for any opinion that is rendered.  
 
2.  Thereafter, the AOJ must review the electronic folder to include the examination report.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  Stegall.
 
3.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the issue of entitlement to service connection for a right ear hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




